DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner, U.S. Patent Application Publication No. 2019/0380320 A1, in view of Adams, U.S. Patent No. 4,470,217.
Re Claim 1, Turner teaches a fishing tackle device comprising:
A central barrel member (206) having a first end (214) and an opposite second end (216; see figure 2);
A first eyelet (212) connected to the central barrel member through the first end (see id. and figure 3);
A second eyelet (208) connected to the central barrel member through the second end (see id.); and
The first and second eyelets being structured and disposed to independently spin relative to the barrel member and one another. See id. and paragraphs [0012]-[0020].
Turner is silent as to at least the first eyelet including a coating material as claimed.
Adams, similarly directed to a fishing tackle device, teaches that it is known in the art to have an eyelet (24) including a coating material (25; see figures 4-6 and 3:12-21) applied thereto and forming a membrane that closes the eyelet. See id. and 3:34-39.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Turner to have at least the first eyelet including a coating material applied thereto and forming a membrane that closes the eyelet, as taught by Adams, in order to provide a functionally equivalent alternative to the flexible toroid (Turner 202) of Turner, which provides the same function as the coating of Adams. See Turner at paragraph [0023]; Adams at 3:34-52. Furthermore, the devices of Turner and Adams are both intended to solve the same problem. See Turner at paragraphs [0006]-[0007] and [0010]; Adams at 1:37-45 and 2:8-20. Accordingly, a person having ordinary skill in the art at the time of Applicants’ invention would have found it obvious to modify the teachings of Turner with those of Adams, because there would be no change in the function of Turner, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Re Claim 2, Turner as modified by Adams teaches that the membrane formed by the coating material is structured and disposed to allow punctured passage of a pointed end and barb of a fishing hook therethrough while maintaining frictional engagement with the fishing hook. See Adams at figure 2 and 3:39-49.
Re Claim 3, Turner as modified by Adams teaches that the coating material includes a rubberized composition. See Adams at 3:33-39.
Re Claim 4, Turner as modified by Adams teaches that the second eyelet is structured and disposed for attachment of rigging wire (Turner 106) thereto (see Turner at figure 1B and paragraphs [0008]-[0009] and [0026]) for rigging the fishing tackle device and the fishing hook to dead bait (Turner 108). See id.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over On The Water, “The Three Ballyhoo Rigs Every Offshore Fisherman Should Know” (Wayback Machine screenshot NPL included on PTO-892 from 6/14/2017) (hereinafter Ballyhoo Rigs), in view of Adams.
Re Claim 1, Ballyhoo Rigs teaches a fishing tackle device (“Circle Hook Ballyhoo Rig;” see pages 12-17) comprising:
A central barrel member (“barrel swivel” and “swivel”) having a first end (adjacent eyelet for rigging wire; see id.) and an opposite second end (adjacent eyelet through which hook passes; see id.);
A first eyelet (eyelet slid onto the hook) connected to the central barrel member through the first end (see id);
A second eyelet (eyelet for rigging wire; see id.) connected to the central barrel member through the second end (see id.); and
The first and second eyelets being structured and disposed to independently spin relative to the barrel member and one another. See id., noting that “barrel swivel” and “swivel” are known in the art to function as claimed.
Ballyhoo Rigs is silent as to at least the first eyelet including a coating material as claimed.
Adams, similarly directed to a fishing tackle device, teaches that it is known in the art to have an eyelet (24) including a coating material (25; see figures 4-6 and 3:12-21) applied thereto and forming a membrane that closes the eyelet. See id. and 3:34-39.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ballyhoo Rigs to have at least the first eyelet including a coating material applied thereto and forming a membrane that closes the eyelet, as taught by Adams, in order to structure the eyelet so that the hook onto which the eyelet is slid does not rotate within the eyelet and become oriented or positioned in a manner that would reduce efficiency of catching fish, and to ensure the hook does not become separated from the eyelet. See Adams at 1:41-45, 2:8-20, and 3:39-52. Turner, for example, teaches that such problems solved by the combined teachings of Ballyhoo Rigs and Adams are known for ballyhoo rigs. See Turner at paragraphs [0007] and [0010].
Re Claim 2, Ballyhoo Rigs as modified by Adams teaches that the membrane formed by the coating material is structured and disposed to allow punctured passage of a pointed end and barb of a fishing hook therethrough while maintaining frictional engagement with the fishing hook. See Adams at figure 2 and 3:39-49.
Re Claim 3, Ballyhoo Rigs as modified by Adams teaches that the coating material includes a rubberized composition. See Adams at 3:33-39.
Re Claim 4, Ballyhoo Rigs as modified by Adams teaches that the second eyelet is structured and disposed for attachment of rigging wire (Ballyhoo Rigs “rigging wire”) thereto (see Ballyhoo Rigs at pages 12-17) for rigging the fishing tackle device and the fishing hook to dead bait (Ballyhoo Rigs dead bait). See id.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Applicant argues that “Turner clearly states that it is not desirable to have [a ballyhoo rig] because with the hook passing through the fore ring (i.e., the first eyelet), the body of the swivel may be caused to press against the upper lip of the bait fish, thus not allowing the body of the swivel to rotate freely relative to the aft ring (i.e., second eyelet). This clearly demonstrates that Turner teaches away from passing the hook through the first eyelet of the barrel swivel member.” Rem. 4-5 (citing Turner at figure 1B and paragraphs [0008]-[0010]).
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’” Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Here, although Turner might teach the hook passing through the toroid, rather than a first eyelet of the barrel member, such teaching would not have discouraged an ordinarily skilled artisan at the time of Applicant’s invention from modifying Turner to have the first eyelet including a coating material and forming a membrane as claimed. Furthermore, Turner’s teaching in no way precludes such a modification. Similarly, although Turner might have designed his fishing tackle device with a toroid forward of a fore ring, i.e., first eyelet, such design does not preclude or otherwise discourage modification to have a coating material applied to the first eyelet and forming a membrane that closes the eyelet.
Turner teaches that a conventional ballyhoo rigid swivel rig “may cause the body of the swivel to press against the upper lip of the bait fish thus not allowing the body of the swivel to rotate freely relative to the aft ring.” See paragraphs [0007]-[0009] (emphasis added). To solve the articulated problem, Turner proposes a swivel that will, inter alia, “still allow[ ] said fore hook to rotate freely relative to the bait fish and hence properly catch said game fish’s jaw when said game fish takes the bait.” Id. at paragraph [0010]. Notably, Turner’s solution is to provide the fore eyelet (212), i.e. first eyelet, with a rotatable fore joint (205). See figure 3, paragraphs [0017]-[0020] and [0033], and claim 1. Turner describes his fore eyelet as therefore being rotatable relative to the bait fish. See id. Similarly, Turner describes a rotatable aft joint (207) connecting the aft ring (208), i.e. second eyelet, to the swivel. See paragraphs [0017]-[0020]. Combining the teachings of Turner and Adams in the manner indicated by the Examiner does not remove the rotatable fore and aft joints of Turner or otherwise interfere with their function. Accordingly, modifying Turner with the teachings of Adams to have the first eyelet include a coating material applied thereto and forming a membrane that closes the eyelet, does not destroy Turner’s inventive solution to “allowing said fore hook to rotate freely relative to the bait fish.” See paragraph [0010].
Applicant avers that “Adams does not address the desire to have a hook passed through the eyelet of a barrel swivel. In fact, Adams clearly indicates the desire to have a trailing hook fixed in position relative to a primary hook so that the trailing hook does not move relative to the primary hook. Adams is entirely concerned with fixedly attaching one hook to another hook, with no relative movement or rotation between the two hooks.” Rem. 5.
Applicant’s argument is unpersuasive for the following reasons.
Turner describes as problems with the prior art O-ring rig is that “the hook may not be in the correct orientation to hook the game fish in its jaw.” See paragraph [0007]. Similarly, Turner asserts that with the prior art ballyhoo rigid swivel rig, “[t]he fore ring ID must be slightly less than the barb span 112 of the hook….The fore ring [internal diameter], therefore is significantly larger than the shaft [outer diameter] 114 of the hook shaft.” Id. at paragraph [0010]. Thus, Turner concludes, “[t]he fore ring is rigid hence it fits loosely over the shaft and may come off in use.” Id. Turner proposes a swivel “that is flexible enough to fit over the bar of a fore hook and make a snug fit with the shaft…[to] properly catch said game fish’s jaw when said game fish takes the bait.” Id. (emphasis added). The toroid (202) created by Turner as the solution to the problem “will stretch to pass over the barb of a hook and then relax to a major [internal diameter] that is about the same as the [outer diameter] of a hook shaft. Thus, the flexible toroid will fit snugly on said shaft.” Id. at paragraph [0023].
Accordingly, the problem to be solved by Turner is the same problem to be solved by Adams, and the solutions proffered by Turner and Adams are functional equivalents that would have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, depending on the type of attachment means preferred by a fisherman. For example, the first eyelet including the coating material of Adams applied thereto allows the first eyelet to be used with a hook of any of a variety of diameters.
Applicant’s argument that “Adams does not address the desire to have a hook passed through the eyelet of a barrel swivel,” is unavailing because it attacks Adams singly for allegedly failing to teach what the combination of Turner and Adams teaches. See Rem. 5. Moreover, Applicant’s reliance upon Adams allegedly teaching connecting two hooks, rather than a hook and a swivel eyelet, together, is misplaced because the inquiry for an obviousness conclusion is what a person having ordinary skill in the art at the time of Applicant’s invention would have found obvious. Here, the Examiner has articulated a rationale with reasoned underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have combined the teachings of Turner and Adams.
Applicant contends that Ballyhoo Rigs “clearly desires the hook to make a click noise when passing through the eyelet of the barrel swivel member.” Rem. 6. Thus, Applicant avers, “a person of ordinary skill would not be motivated to modify Ballyhoo Rigs…as this would entirely eliminate the desired ‘click’ sound described by Ballyhoo Rigs and which is well-known in the art.” Id.
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’” Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). 
Here, merely because Ballyhoo Rigs might describe hearing or feeling a click as the barb of the hook is slid through the eyelet, such teaching does not discredit, discourage, or preclude the modification proposed by the Examiner in view of the combined teachings of Ballyhoo Rigs and Adams. When describing assembly of a ballyhoo rig, Ballyhoo Rigs indicates that “[y]ou should hear or feel a slight click when the eye pops over the barb of the hook.” See page 13. Clearly, Ballyhoo Rigs describes hearing or feeling “a slight click” merely in order to aid in the description of how to assemble a ballyhoo rig, rather than indicating that an invention lacking “a slight click” would be discouraged.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642